Name: Council Regulation (EEC) No 3083/82 of 15 November 1982 amending Regulation (EEC) No 339/79 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  tariff policy;  marketing
 Date Published: nan

 No L 326/4 Official Journal of the European Communities 23 . 11 . 82 COUNCIL REGULATION (EEC) No 3083/82 of 15 November 1982 amending Regulation (EEC) No 339/79 defining certain products falling within heading Nos 20.07 , 22.04 and 22.05 of the Common Customs Tariff and originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, (b) concentrated grape must" means uncarame ­ lized grape must which is obtained by partial dehydration of grape must carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refrac ­ tometer (used in accordance with the method prescribed in Annex III to Council Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 51-9 % . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 1 (4) (c) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas the definitions of certain Community wine products contained in Annex II to Regulation (EEC) No 337/79 have been changed ; whereas, for the purposes of harmonization , it is necessary to alter, in Regulation (EEC) No 339/79 (4), the definitions of the corresponding products originating in third countries, An actual alcoholic strength of the concen ­ trated grape must of not more than 1 % vol shall be permissible ; (c) "rectified concentrated grape must" means the liquid uncaramelized product which :  is obtained by partial dehydration of grape must, carried out by any authorized method other than by direct heat in such a way that the figure indicated by a refractometer (used in accordance with the method prescribed in Annex III to Regulation (EEC) No 516/77) at a temperature of 20 °C is not less than 70-5 % ; Member States may, however, allow a different figure for products used on their territory, provided it is not lower than 51-9 % ,  has undergone authorized treatment for deacidification and elimination of consti ­ tuents other than sugar, so that its acidity, expressed as tartaric acid, is not greater than 1 g/kg of total sugars and its ash content is not greater than 1-2 g/kg of total sugars, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 339/79 is hereby replaced by the following : ''Article 2 In this Regulation :  has a :(a) "grape must with fermentation arrested by the addition of alcohol" means the product which :  has an actual alcoholic strength of not less than 1 2 % vol but less than 1 5 % vol , and  is obtained by the addition to unfermented grape must having natural alcoholic strength of not less than 8-5 % vol of a product derived from the distillation of wine ;  total phenol content of between 100 and 400 mg/kg of total sugars ,  simple phenol content of not less than 50 % of total phenols,  sucrose content of less than 20 g/kg of total sugars . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . An actual alcoholic strength of the concen ­ 9 SAi ?ff! oo11 j0UTal " trated rectified grape must of not more than(3) OJ No C 206, 14 . 8 . 1981 , p. 4. , o / i u n u  - uin OI No L 54. 5 . 3 . 1979 , D . 57. 1 /o vo1 shaI1 be permissible ; 23 . 11 . 82 Official Journal of the European Communities No L 326/5 due to carbon dioxide in solution, of not less than 3 bar when kept at a temperature of 20 °C in closed containers ; (f) "aerated sparkling wine" means the product having an actual alcoholic strength of not less (d) " liqueur wine" means the product which :  has a total alcoholic strength of not less than 17-5 % vol and an actual alcoholic strength of not less than 15 % vol and not more than 22 % vol and  is obtained from grape must or wine, which ¢ must come from wine varieties approved in the non-member country of origin for the production of liqueur wine and have a minimum natural alcoholic strength of 12 % vol : than 8*5 % vol which :  is obtained from wine,  releases, when the container is opened, carbon dioxide derived wholly or partially from an addition of that gas, and  has an excess pressure, due to carbon dioxide in solution , of not less than 3 bar when kept at a temperature of 20 ° C in closed containers ;  by freezing, or (g) semi-sparkling wine" means wine :  by the addition during or after fermen ­ tation : (i) of a product derived from the distil ­ lation of wine, or (ii) of a concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted, for which such practice is traditional, of grape must concen ­ trated by direct heat and which, apart from this operation , corres ­ ponds to the definition of concen ­ trated grape must, or  having an actual alcoholic strength of not less than 8-5 % vol,  having an excess pressure, due to endoge ­ nous carbon dioxide in solution, of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 0 C in closed containers ; (h) "aerated semi-sparkling wine" means wine :  having an actual alcoholic strength of not less than 8-5 % vol and  having an excess pressure, due to carbon dioxide in solution which has been added or partially added, of not less than 1 bar and not more than 2-5 bar when kept at a temperature of 20 °C in closed containers.' ( iii) of a mixture of these products . However, certain quality liqueur wines appear ­ ing on a list to be adopted may be obtained from unfermented fresh-grape must which need not have a minimum natural alcoholic strength of 1 2 % vol ; (e) "sparkling wine" means the product having an actual alcoholic strength of not less than 8-5 % vol which :  is obtained by the first or second alcoholic fermentation of fresh grapes, grape must or wine,  releases, when the container is opened, carbon dioxide derived exclusively from fermentation and has an excess pressure, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982. For the Council The President N.A. KOFOED